Citation Nr: 0815125	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  07-25 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
mastoidectomy and tympanoplasty of the left ear.  

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2007 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Augusta, Maine, which, in pertinent part, 
denied entitlement to a compensable rating for residuals of a 
mastoidectomy and tympanoplasty of the left ear and 
entitlement to service connection for bilateral tinnitus.  

In December 2007, the veteran provided testimony at a hearing 
before the undersigned at the Boston, Massachusetts RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  Residuals of mastoidectomy and tympanoplasty of the left 
ear are manifested by no more than Level II hearing loss.

2.  Tinnitus began in service and has continued to the 
present.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
residuals of a left ear mastoidectomy and tympanoplasty have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, Tables 
VI, VIA and VII, Diagnostic Code 6100; § 4.86 (2007).

2.  Service connection for bilateral tinnitus is warranted.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the veteran's claim for entitlement to 
service connection for tinnitus, the Board notes that the 
VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim for entitlement to 
service connection for bilateral tinnitus.  

In a letter issued in September 2006, prior to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate his claim for an increased 
rating.  The letter also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

With respect to the fourth element of VCAA notice, the 
September 2006 letter contained a notation that the veteran 
should submit any evidence in his possession pertinent to the 
claim on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The veteran was notified of all elements of the Dingess 
notice by the September 2006 letter, except the requirement 
that a claimant establish veteran status, which is 
substantiated by the record.  

The Court has held that, at a minimum, adequate VCAA notice 
in increased rating cases requires: (1) that VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

The September 2006 letter told the veteran that to 
substantiate his claim for an increased rating, he should 
submit evidence showing that the disability had worsened and 
its impact on his employment.  It also provided examples of 
the types of evidence that he could submit or ask VA to 
obtain.  

The increased rating issue currently before the Board is 
entitlement to a compensable rating for residuals of 
mastoidectomy and tympanoplasty of the left ear.  The 
relevant rating criteria, as outlined below, provide for 
disability ratings based on specific measurements or test 
results.  While the veteran has not received VCAA 
notification regarding the specific tests used, the Board 
does not find that any procedural defect constitutes 
prejudicial error in this case because of evidence of actual 
knowledge on the part of the veteran and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim(s).  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

While the veteran has not received specific notice that he 
should submit evidence showing the effect of his disability 
on his daily life, the Court in Vazquez-Flores held that 
actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.  Vazquez-Flore, 22 Vet. App. 
37 at 48, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  This actual knowledge shows that there was no 
prejudice from the absence of complete notice on the first 
and third elements of Vazquez-Flores notice.

The July 2007 statement of the case (SOC) included a 
discussion of the rating criteria utilized in the present 
case.  While such post adjudication notice cannot serve as 
VCAA notice, Pelegrini II; it should have served to advise a 
reasonable person that if an increased rating was provided a 
percentage evaluation would be provided under a specific 
diagnostic code, in this case, Diagnostic Code 6100 for 
rating hearing loss.  The veteran had a reasonable 
opportunity to participate in the adjudication of his claim, 
inasmuch as it remained pending for many months after the 
rating decision and SOC.  T

he veteran has was also specifically notified by the 
September 2006 Dingess notification letter that evidence 
demonstrating the effect his disabilities have had on his 
employment would aid in substantiating his claim.  The Board 
therefore concludes that the veteran was made aware of the 
requirements for increased evaluations pursuant to Vazquez-
Flores.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  In this 
regard, the Board notes that the veteran's service 
examinations are not of record.  In fact, in connection with 
the veteran's original claim for service connection, the RO 
determined in July 1975 that such service records were 
unobtainable.   

The veteran was provided a proper VA examination in September 
2006.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Increased Rating Claim

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2007).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

Service connection for residuals of a left ear mastoidectomy 
and tympanoplasty was granted in an August 1975 rating 
decision and a noncompensable disability rating was assigned, 
effective October 10, 1974.  A current claim for an increased 
rating was received in August 2006.

In response to his claim, the veteran was provided a VA 
audiological examination in September 2006.  He complained 
that his hearing had always been bad in his left ear with the 
greatest difficulty noted when people spoke softly on his 
left side.  An audiogram was provided and pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
25
5
15
25
LEFT
40
40
65
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 90 percent in the left ear.  
Upon physical examination, tympanograms were relatively flat 
for each ear suggesting a stiff middle ear system.  Pure-tone 
and stretch stengers were negative.  The diagnosis was a 
clinically normal right ear and mild to severe mixed hearing 
loss of the left ear.  

Records of private treatment show that the veteran was noted 
to have an abnormal and irregular left ear drum with no 
perforation.  He was also provided a new hearing aid by the 
Boston VA Medical Center (VAMC) in October 2006.  

At his hearing the veteran provided examples of how his 
hearing loss affected his daily life.  He testified that when 
walking with someone, he attempted to keep them on his right 
side.  He also reported having to stay awake at 3:00 A.M. to 
so as to be aware of when his daughter needed to go to the 
hospital to deliver a baby.  If he slept on his good ear, he 
would not have been able to hear her.  He reported that he 
used a hearing aid in social situations, but did not need it 
in his work as an air traffic controller because he could use 
a head set with volume control.

The veteran does not meet the criteria for an exceptional 
pattern of hearing loss.  38 C.F.R. § 4.86.  

The pure tone threshold average of the veteran's left ear 
hearing at the September 2006 audiological examination was 
53.75 decibels with a speech recognition score of 90 percent.  
This translates to Level II hearing impairment under Table 
VI.  Level II hearing impairment in one ear with normal 
hearing in the other ear is considered noncompensably 
disabling.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Effective from December 6, 2002, 38 C.F.R. § 3.383 was 
amended to provide that where hearing impairment in the 
service-connected ear is compensable to a degree of 10 
percent or more and the hearing impairment in the other ear 
is considered a disability under § 3.385, the hearing 
impairment in the non service-connected ear will be 
considered in evaluating the service-connected disability.  
69 Fed. Reg. 48148-50 (August 9, 2004) (codified at 38 C.F.R. 
§ 3.383(a)).

As noted above, the hearing impairment in the veteran's left 
ear is not present to a compensable degree.  Therefore, the 
hearing impairment in the non service-connected right ear is 
not for consideration in evaluating the service-connected 
disability.  The hearing impairment resulting from his 
mastoidectomy and tympanoplasty has not met the schedular 
criteria for a compensable evaluation at any time during the 
appeal period.  38 C.F.R. §§ 4.7, 4.21 (2007).

The schedular criteria are generally deemed sufficient to 
rate service connected disability.  38 C.F.R. § 3.321(a) 
(2007).  Under the provisions of 38 C.F.R. § 3.321(b), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  

In this, the veteran's testimony indicates that he is able to 
perform his job as an air traffic controller without 
interference from his service connected disability.  Hence, 
it cannot be said that there is marked interference with 
employment.  The veteran's disability has not required any 
periods of recent hospitalization.  The criteria for referral 
for consideration of an extraschedular rating have not been 
met.


Accordingly, the evidence is against an increased rating.  
38 U.S.C.A. § 5107(b).

Service Connection Claim

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic diseases 
of the nervous system, are presumed to have been incurred in 
service if such manifested to a compensable degree within one 
year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Service treatment records, while establishing that the 
veteran underwent a left tympanomastoidectomy in February 
1969 after diagnoses of left ear hearing loss and chronic 
otitis media, are negative for evidence of treatment or 
complaints of tinnitus.  As noted above, the separation 
examination for discharge is not of record. 

The veteran was provided VA audiological examinations in July 
1975, August 1992, October 1994.  The examination reports 
make no mention of tinnitus.  

At a September 2006 examination, the veteran reported that he 
experienced bilateral recurrent tinnitus that had been 
present since his left ear surgery during active duty 
service.  He stated that left ear tinnitus occurs almost 
daily and lasted several seconds, while his right ear 
tinnitus occurred about once a month.

At his hearing the veteran testified that on examinations 
over the years he had reported tinnitus.  He and his 
representative reported tinnitus since the surgery on his 
ears in service.

Diagnostic Code 6200 for rating chronic otitis media and 
mastoiditis includes a note that complications resulting from 
these conditions could include tinnitus.  

With regard to the elements of service connection, the 
September 2006 examination documents a current disability.

The veteran's statements that he has experienced tinnitus 
since his in-service surgery constitute competent evidence of 
a continuity of symptomatology, and the Board finds that his 
statements are credible.  He underwent mastoid surgery in 
service.  There is thus, evidence of an in-service injury and 
of a link between the surgery and the current disability.

While the VA examinations prior to 2006 do not report 
tinnitus, it is not necessary that the veteran's disability 
be corroborated by medical evidence.

The competent evidence of record satisfies the three elements 
necessary for service connection.  Service connection is 
therefore granted for tinnitus.


ORDER

Entitlement to a compensable rating for residuals of a 
mastoidectomy and tympanoplasty of the left ear is denied.  

Entitlement to service connection for bilateral tinnitus is 
granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


